McFarland, J.
This action is, substantially, to recover money alleged to have been given by plaintiff to defendants, who were brokers, to be used by the latter for the former in buying and selling wheat. The business seems to have been profitable for a while, but after-wards ended in a loss. The court found that all of the allegations of the complaint were untrue, and all the allegations of the answer true, and rendered judgment for the defendants; and plaintiff appeals from the judgment and an order denying her motion for a new trial.
We think that the judgment and order should be affirmed. Waiving the question*of the alleged illegality of the transactions about wheat—upon which illegality appellant rests her claim to a recovery—it appears that the appellant was not an innocent party to such transactions, but took part in and ratified them. Being therefore a party in pari delicto, the law leaves her where it finds her.
The judgment and order are affirmed.
De Haven, J., and Fitzgerald, J., concurred.
Hearing in Bank denied.